 



EXHIBIT 10.1
 
 
CREDIT AGREEMENT
- Between -
ASTRONICS CORPORATION
- And -
HSBC BANK USA, NATIONAL ASSOCIATION
 
 
DATED: As of January 5, 2007





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I. DEFINITIONS     1  
1.1
  Definitions     1  
 
            ARTICLE II. THE CREDIT     9  
2.1
  Line of Credit     9  
2.2
  Letters of Credit, Existing Letters of Credit and IRB Letters of Credit     10
 
2.3
  Interest     12  
2.4
  Use of Proceeds     14  
2.5
  Prepayment     14  
2.6
  Payments     14  
2.7
  Special Provisions Governing LIBOR Loans -Increased Costs     15  
2.8
  Required Termination and Repayment of LIBOR Loans     15  
2.9
  Taxes     16  
2.10
  Unused Commitment Fee     17  
2.11
  Late Charge     17  
2.12
  Charge to Account     17  
2.13
  Reduction of Line Limit     17  
 
            ARTICLE III. CONDITIONS TO THE EXTENSION OF CREDIT     18  
3.1
  Conditions to Extension of Credit     18  
3.2
  Conditions to Subsequent Extensions of Credit     19  
 
            ARTICLE IV. REPRESENTATIONS AND WARRANTIES     20  
4.1
  Good Standing and Authority     20  
4.2
  Valid and Binding Obligation     20  
4.3
  Good Title     20  
4.4
  No Pending Litigation     20  
4.5
  No Consent or Filing     20  
4.6
  No Violations     20  
4.7
  Financial Statements     21  
4.8
  Tax Returns     21  
4.9
  Federal Regulations     21  
4.10
  ERISA Matters     22  
4.11
  Subsidiaries; Affiliates     22  
4.12
  Compliance     22  
4.13
  Fiscal Year     22  
4.14
  Default     22  
4.15
  Indebtedness for Borrowed Money     22  
4.16
  Securities     23  
4.17
  Environmental Matters     23  
4.18
  Anti-Terrorism Laws.     24  
 
            ARTICLE V. AFFIRMATIVE COVENANTS     24  
5.1
  Payments     25  
5.2
  Future Financial Statements     25  

-i-



--------------------------------------------------------------------------------



 



                      Page  
 
           
5.3
  Notice     25  
5.4
  Taxes     25  
5.5
  Insurance     26  
5.6
  Litigation     26  
5.7
  Judgments     26  
5.8
  Corporate Standing     26  
5.9
  Books and Records     26  
5.10
  Compliance with Law     27  
5.11
  Pension Reports     27  
5.12
  Inspections     27  
5.13
  Environmental Compliance     27  
 
            ARTICLE VI. NEGATIVE COVENANTS     28  
6.1
  Borrowed Money     28  
6.2
  Encumbrances     28  
6.3
  Guaranties     29  
6.4
  Sale of Assets     29  
6.5
  Mergers     29  
6.6
  Disposal of Hazardous Substances     29  
6.7
  Investments and Advances     29  
6.8
  Change Fiscal Year     29  
6.9
  Minimum Debt Service Coverage Ratio     29  
6.10
  Maximum Debt-to-Worth Ratio     29  
6.11
  Minimum Interest Coverage Ratio     29  
6.12
  Minimum Current Ratio     30  
6.13
  Maximum Capital Expenditures     30  
6.14
  Maximum Leverage Ratio     30  
 
            ARTICLE VII. DEFAULT     30  
7.1
  Events of Default     30  
7.2
  Effects of an Event of Default     32  
 
            ARTICLE VIII. INDEMNIFICATION — COSTS AND EXPENSES     33  
8.1
  Indemnification     33  
8.2
  Expenses     33  
 
            ARTICLE IX. MISCELLANEOUS     33  
9.1
  Amendments and Waivers     33  
9.2
  Delays and Omissions     33  
9.3
  Participations and Assignments     34  
9.4
  Successors and Assigns     34  
9.5
  Notices     34  
9.6
  Governing Law     35  
9.7
  Counterparts     35  
9.8
  Titles     35  
9.9
  Inconsistent Provisions     35  
9.10
  JURY TRIAL WAIVER     35  
9.11
  CONSENT TO JURISDICTION     35  

-ii-



--------------------------------------------------------------------------------



 



Exhibit   A      —    Line of Credit Note
Exhibit   B      —    Compliance Certificate
Exhibit   C      —    Request Certificate
Schedule   1    —    Employee Benefits Plan
Schedule   2    —    Liens
Schedule   3    —    Subsidiaries; Affiliates

-iii-



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT (“Agreement”) dated as of January 5, 2007 between
ASTRONICS CORPORATION, a New York corporation (“Company”) and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association organized under the laws of
the United States of America (“HSBC Bank”).
ARTICLE I. Definitions
     1.1 Definitions. As used in this Agreement, unless otherwise specified, the
following terms shall have the following respective meanings:
     “Affiliate” — Any (a) Person who now or hereafter has Control of or is now
or hereafter under common Control with, the Company or any Subsidiary or over
whom or over which the Company or any Subsidiary now or hereafter has Control,
or (b) any Person who is now or hereafter related by blood, by adoption or by
marriage to any such Person or now or hereafter resides in the same home as any
Person referred to in clause (a) of this sentence.
     “Anti-Terrorism Laws” — any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
forgoing laws may from time to time be amended, renewed, extended or replaced).
     “Applicable Interest Margin” — The margin above or below the applicable
LIBOR Rate or Prime Rate, as appropriate, as determined from the Pricing Grid,
in order to determine the applicable interest rate for advances under the Line
of Credit or to determine the applicable fee for Letters of Credit or the
Existing Letter of Credit. The Applicable Interest Margin shall be determined
quarterly as of the last day of each fiscal quarter of the Company using a
Rolling Four-Quarter Basis and shall be based on the Company’s Leverage Ratio as
indicated by the levels on the Pricing Grid.
     “Astronics Advanced” - Astronics Advanced Electronic Systems, a Washington
corporation, and a Subsidiary of the Company.
     “Business Day” — (a) For all purposes other than as set forth in clause
(b) of this definition, any day excluding Saturday, Sunday and any day on which
banks in New York City are authorized by law or other governmental action to
close, and (b) with respect to LIBOR Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in U.S. dollar deposits in the London Interbank Eurodollar Market.
     “Code” — The Internal Revenue Code of 1986, as amended from time to time.
     “Collateral” — Collectively, the Company Collateral and the Guarantor
Collateral.
     “Collateral Documents” — Collectively, the Security Agreements, the
Guaranties and the Financing Statements



--------------------------------------------------------------------------------



 



 

-2-
     “Commonly Controlled Entity” — An entity, whether or not incorporated,
which is under common control with the Company within the meaning of Section
414(b) or (c) of the Code.
     “Company” — As defined in the preamble of this Agreement.
     “Company Collateral” — As defined in Section 3.1(g) of this Agreement.
     “Company Financing Statements” — As defined in Section 3.1(g) of this
Agreement.
     “Company Security Agreement” — As defined in Section 3.1(g) of this
Agreement.
     “Compliance Certificate” — A certificate from the President, or Vice
President and Treasurer of the Company in the form of Exhibit B annexed hereto
certifying that (a) the Company has complied with and is in compliance with all
the terms, covenants and conditions of this Agreement which are binding upon it;
(b) there exists no Potential Default or Event of Default as defined in this
Agreement, or if this is not the case, that one or more specified Potential
Defaults or Events of Default have occurred, together with a description of the
action taken or to be taken by Company to cure the same; and (c) the
representations and warranties contained in this Agreement are true in all
material respects with the same effect as though made on the date of the
certificate.
     “Consolidated” or “Company on a Consolidated basis” — The consolidation of
the accounts of the Company and its Subsidiaries in accordance with GAAP,
including principles of consolidation, consistent with those applied in the
preparation of the Consolidated audited financial statements referred to in
Section 4.7.
     “Control” — (a) The power to vote 20% or more of the outstanding shares of
any class of stock of a Person which is a corporation, (b) the beneficial
ownership of 20% or more of the outstanding shares of any class of stock of a
Person which is a corporation, or (c) the power to direct or cause the direction
of the management and policies of a Person which is not a corporation, whether
by ownership of any stock or other ownership interest, by agreement or
otherwise, in each case by or on behalf of a single Person or group of Persons
acting as a group for the purposes of filing Schedules 13-D or 13-G with the
Securities and Exchange Commission.
     “Credit” — All extensions of credit set forth in Article II of this
Agreement, whether in the form of Line Loans or Letters of Credit.
     “Current Assets” — All assets classified as current in accordance with
GAAP.



--------------------------------------------------------------------------------



 



-3-

     “Current Liabilities” — Those liabilities classified as current in
accordance with GAAP with adequate provisions for all accrued liabilities,
including, without limitation, all federal and state taxes, except those taxes
classified as deferred in accordance with GAAP.
     “Debt Service Coverage Ratio” — The ratio of (a) net income of the Company
on a Consolidated Basis after taxes plus depreciation and amortization, to
(b) current maturities of the Company’s long-term Indebtedness on a Consolidated
Basis.
     “Debt-to-Worth Ratio” — The ratio of the Consolidated Total Liabilities of
the Company and its Subsidiaries to the total Consolidated Tangible Net Worth of
the Company and its Subsidiaries, such figures to be determined in accordance
with GAAP consistently applied in conformity with the audited consolidated
financial statements of the Company and its Subsidiaries heretofore furnished by
the Company to HSBC Bank.
     “Disposal” — The intentional or unintentional abandonment, discharge,
deposit, injection, dumping, spilling, leaking, storing, burning, thermal
destruction or placing of any substance so that it or any of its constituents
may enter the Environment.
     “EBITDA” — For the relevant period, Company’s Consolidated earnings before
interest, taxes, depreciation and amortization expenses.
     “ECIDA Bond Project” — A project of LSI whereby LSI acquired 15 acres of
land in East Aurora, New York at an approximate purchase price of $350,000;
constructed a 70,000 square foot manufacturing facility thereon at a cost of
approximately $4,700,000; and purchased new equipment at a cost of approximately
$1,450,000, all of which was financed by means of a tax-exempt bond issued by
the Erie County Industrial Development Agency.
     “ECIDA Letter of Credit” — The presently outstanding letter of credit in
the current amount of approximately $4,044,253 issued by HSBC Bank for the
account of the Company to support the ECIDA Bond Project.
     “Environment” — Any water including but not limited to surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish, wildlife, plants; and all other natural resources
or environmental media.
     “Environmental Laws” — All federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances, regulations, codes and rules relating to the protection of the
Environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the policies, guidelines, procedures, interpretations, decisions,
orders and directives of federal, state and local governmental agencies and
authorities with respect thereto to the extent that such rules, regulations,
policies, guidelines, interpretations, decisions, orders and directives are
published or otherwise available to the public or are otherwise known by or
available to the Company or any of its Subsidiaries.



--------------------------------------------------------------------------------



 



-4-

     “Environmental Permits” — All licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of any property for the
storage, treatment, generation, transportation, processing, handling, production
or disposal of Hazardous Substances or the sale, transfer or conveyance of any
such property.
     “ERISA” — The Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations and rulings promulgated and issued
thereunder.
     “Event of Default” — As defined in Section 7.1 of this Agreement.
     “Excess Cash” — Company’s Consolidated cash in excess of $1,000,000.
     “Executive Order No. 13224” — the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, amended, renewed, extended or replaced.
     “Existing Letter of Credit” — The existing letter of credit in the face
amount of $1,662,000 issued by HSBC Bank to HSBC Bank Canada to secure a term
loan to an Affiliate of the Company.
     “Financing Statements” — Collectively, the Company Financing Statements and
the Guarantor Financing Statements.
     “GAAP” — As of the date of any determination, generally accepted accounting
principles as promulgated by the Financial Accounting Standards Board and/or the
American Institute of Certified Public Accountants, consistently applied and
maintained throughout the relevant periods and from period to period.
     “Guarantor” or “Guarantors” - Individually each of Astronics Advanced and
LSI and collectively both of them.
     “Guarantor Collateral” — As defined in Section 3.1(i) of this Agreement.
     “Guarantor Financing Statements” — As defined in Section 3.1(i) of this
Agreement.
     “Guarantor Security Agreement” — As defined in Section 3.1(i) of this
Agreement.
     “Guaranty” or “Guaranties” — As defined in Section 3.1(h) of this
Agreement.
     “Hazardous Substances” — Without limitation, any explosives, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products, methane, hazardous materials,
hazardous wastes, hazardous



--------------------------------------------------------------------------------



 



-5-

or toxic substances and any other material defined as a hazardous substance in
Section 101(14) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. Section 9601 et seq.) the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Section 6901 et seq.),
Articles 15 and 27 of the New York State Environmental Conservation Law or any
other applicable Environmental Law and in the regulations promulgated
thereunder.
     “Indebtedness” — At a particular date, without duplication, (a) all
indebtedness of a Person for borrowed money or for the deferred purchase price
of property, (b) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder and not
repaid by such Person, (c) all liabilities secured by any lien on any property
owned by such Person, even though such Person has not assumed or become liable
for the payment thereof, and (d) lease obligations of such Person which, in
accordance with GAAP, should be capitalized.
     “Intangibles” — As of any measurement date, the aggregate of the amounts
which are, in accordance with GAAP, carried on the books of a Person for
(a) unamortized debt discount and debt expenses, (b) any cost of investments in
excess of net assets acquired at the time of acquisition, (c) patents, patent
applications, copyrights, trademarks, trade names, goodwill, experimental or
organizational expenses and other like intangibles, and (d) any write-up in the
book value of any assets resulting from a revaluation thereof.
     “IRB Letters of Credit” — Together the New Hampshire Letter of Credit and
the ECIDA Letter of Credit.
     “Letter of Credit” or “Letters of Credit” — Individually, and collectively,
any, and all, standby or commercial letters of credit issued by HSBC Bank
pursuant to this Agreement upon application by the Company exclusive of the
Existing Letter of Credit and the IRB Letters of Credit.
     “Letter of Credit Sublimit” — The $500,000 maximum aggregate face amount of
all Letters of Credit which can be outstanding at any one time.
     “Leverage Ratio” — The ratio of the Company’s Total Funded Debt as of a
calculation date to EBITDA, calculated on a Rolling Four-Quarter Basis as of
such calculation date.
     “LIBOR Interest Determination Date” — A Business Day that is two Business
Days prior to the commencement of each LIBOR Interest Period during which the
LIBOR Rate will be applicable.
     “LIBOR Interest Period” — The one- (1-), three- (3-) or six- (6-) month
period selected by the Company pursuant to Section 2.3 hereof during which the
LIBOR Rate Option is in effect.



--------------------------------------------------------------------------------



 



-6-

     “LIBOR Loan” — Any Loan on which interest is calculated based on the LIBOR
Rate.
     “LIBOR Rate” — The reserve adjusted rate of interest per annum determined
by HSBC Bank to be applicable to any selected LIBOR Interest Period equal to the
average rate per annum which the offices of various leading banks located in
London, England offer for deposits in U.S. Dollars in the London Interbank
Eurodollar Market at approximately 11:00 am. (London time) on a LIBOR Interest
Determination Date in an amount approximately equal to the amount of the
applicable Loan.
     “LIBOR Rate Option” — The Rate Option in which interest is calculated based
upon the LIBOR Rate.
     “Line Limit” — Twenty Million and 00/100 Dollars ($20,000,000) reduced by
the amount set forth in any reduction notice secured by HSBC Bank pursuant to
Section 2.13 of this Agreement.
     “Line Loan” or “Line Loans” — As defined in Section 2.1(a) of this
Agreement.
     “Line of Credit” — The financing to be extended by HSBC Bank to the Company
in the form of Line Loans or Letters of Credit pursuant to the terms of this
Agreement.
     “Line of Credit Note” — The line of credit note issued by the Company to
HSBC Bank in the amount of $20,000,000 to evidence the financing extended by
HSBC Bank to the Company in the form of Line Loans pursuant to the terms of this
Agreement.
     “Loan” or “Loans” — Individually and collectively, any Line Loan or Letters
of Credit made pursuant to this Agreement.
     “Loan Document” — Any document executed and delivered by Company, any
Guarantor or HSBC Bank in connection with this Agreement including, without
limitation, the Line of Credit Note and the Collateral Documents.
     “LSI” — Luminescent Systems, Inc., a New York corporation, and a Subsidiary
of the Company.
     “Material Adverse Effect” — A material adverse effect on the business,
operations or financial condition of the Company and its Subsidiaries taken as a
whole.
     “Maturity Date” — January 5, 2009, which date may be shortened pursuant to
Section 7.2 of this Agreement.
     “Multiemployer Plan” — A Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.



--------------------------------------------------------------------------------



 



-7-

     “New Hampshire Bond Project” — A project of LSI, whereby LSI constructed
and equipped an 80,000 square foot manufacturing facility in Lebanon, New
Hampshire which was financed by means of a tax-exempt bond issued by the
Business Authority of the State of New Hampshire.
     “New Hampshire Letter of Credit” — The presently outstanding letter of
credit in the current amount of approximately $4,921,753 issued by HSBC Bank for
the account of the Company to support the New Hampshire Bond Project.
     “Note” — The Line of Credit Note.
     “Permitted Encumbrance” — Any encumbrance described in Section 6.2 hereof.
     “Person” — Any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated association, government or
political subdivision or other entity, body, organization or group.
     “Plan” — Any employee benefits plan which is covered by Title IV of ERISA
and in respect of which the Company or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA, each of which Plans is listed on
Schedule 1 to this Agreement.
     “Potential Default” — Any event or occurrence which with the giving of
notice, or passage of time, or both, constitutes an Event of Default.
     “Pricing Event” — As defined in Section 2.3 of this Agreement.
     “Pricing Grid” — The grid set forth in Section 2.3 of this Agreement to
determine the interest rate applicable, from time to time, to the Line of Credit
and to Letters of Credit and the Existing Letter of Credit.
     “Prime Rate” — The rate of interest publicly announced by HSBC Bank from
time to time as its prime rate and is a base rate for calculating interest on
certain loans. The Prime Rate may or may not be the most favorable rate charged
by HSBC Bank to its customers from time to time.
     “Prime Rate Loan” — Any Loan on which interest is calculated based on the
Prime Rate.
     “Prime Rate Option” — The Rate Option in which interest is calculated based
on the Prime Rate.
     “Rate” — The applicable interest rate as defined in Section 2.3 hereof.
     “Rate Option” or “Rate Options” — The choice of applicable interest rates
and LIBOR Interest Periods offered to the Company pursuant to Section 2.3 hereof
to establish the interest to be charged on the Credit from time to time.



--------------------------------------------------------------------------------



 



-8-

     “Release” — Release as defined in Section 101(22) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the regulations promulgated thereunder.
     “Reportable Event” — Any event with regard to a Plan described in Section
4043(b) of ERISA or in regulations issued thereunder.
     “Request Certificate” — A certificate in the form annexed hereto as
Exhibit C with all blanks appropriately completed.
     “Rolling Four-Quarter Basis” — The four most recently completed consecutive
fiscal quarters of the Company immediately preceding a calculation date.
     “Security Agreements” — Collectively, the Company Security Agreement and
the Guarantor Security Agreement.
     “Subsidiary” — Any corporation of which at least 50% of the voting stock is
owned by the Company directly or indirectly through one or more Subsidiaries,
and any limited liability company of which at least 50% of the membership
interests are owned by the Company directly or indirectly through one or more
Subsidiaries.
     “Tangible Net Worth” — At a particular date, all amounts which would be
included under shareholders’ or owners’ equity on a balance sheet of an entity,
determined in accordance with GAAP, less Intangibles.
     “Total Funded Debt” — As of a calculation date, the Consolidated
indebtedness of the Company for borrowed money to any person, including, without
limitation, HSBC Bank, less Company’s Excess Cash, all as of such date.
     “Total Liabilities” — At a particular date, the sum, without duplication,
of all amounts which would be included as liabilities on a balance sheet of an
entity at such date, determined in accordance with GAAP, but not including
undrawn letters of credit or any other contingent liabilities of such entity.
     “USA Patriot Act” — The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
     All accounting terms not otherwise defined herein have the meaning assigned
to them in accordance with GAAP consistent with those applied in the preparation
of the audited Consolidated financial statements of the Company and its
Subsidiaries referred to in Section 4.7 of this Agreement. Capitalized words not
otherwise defined in this Agreement shall have the meanings set forth in the New
York Uniform Commercial Code as in effect on the date of this Agreement.



--------------------------------------------------------------------------------



 



-9-

ARTICLE II. The Credit
     2.1 Line of Credit.
          (a) Line Loans. HSBC Bank agrees, subject to the terms and conditions
and relying on the representations and warranties set forth in this Agreement
and within the limits hereof, from time to time commencing on the date the
conditions specified in Section 3.1 are satisfied until the Maturity Date, to
make one or more loans (individually a “Line Loan,” or collectively, “Line
Loans”) to the Company, or issue Letters of Credit for the account of the
Company, and the Company may make a request for a Line Loan or Line Loans from
HSBC Bank or Letters of Credit to be issued by HSBC Bank, at any one time and
from time to time, in amounts not exceeding in the aggregate at any one time
outstanding for all such Line Loans and Letters of Credit the Line Limit;
provided, however, in no event may the aggregate outstanding face amount of
Letters of Credit exceed the Letter of Credit Sublimit. Within the Line Limit
and subject to the limitations set forth in this Agreement, the Company may
borrow, repay and reborrow Line Loans.
          (b) Method of Borrowing Line Loans. If and when the Company wishes
HSBC Bank to make a Line Loan available or to continue a Line Loan as a LIBOR
Loan or convert a Line Loan from a Prime Rate Loan to a LIBOR Loan or from a
LIBOR Loan to a Prime Rate Loan, the Company shall notify HSBC Bank (which
notice may be given by telephone or by means of a duly executed Request
Certificate) not later than 2:00 p.m. (Buffalo, New York time) on the Business
Day on which the Line Loan is to be funded or on the Business Day of the
proposed conversion date in the case of a conversion to a Prime Rate Loan or on
the LIBOR Interest Determination Date immediately preceding the proposed
conversion or continuation date in the case of a conversion to, or continuation
of, a LIBOR Loan. The Company shall specify (i) the aggregate amount of the Line
Loan to be advanced, continued or converted on a designated date, which shall be
at least $100,000 for LIBOR Loans and at least $100,000 for Prime Rate Loans,
respectively, and in whole multiples of $100,000 for LIBOR Loans and in whole
multiples of $100,000 for Prime Rate Loans, respectively, (ii) the proposed date
on which the Line Loan is to be funded, continued or converted, which shall be a
Business Day, (iii) whether such Line Loan is to be a Prime Rate Loan or LIBOR
Loan, and (iv) the applicable LIBOR Interest Period, if any. As early as
practically possible, but not later than 3:00 p.m. (Buffalo, New York time) on
the date on which the Line Loan is to be made, continued or converted and upon
fulfillment of the conditions set forth in Article III of this Agreement, HSBC
Bank will make the proceeds of such Line Loan available to the Company, or
continue or convert the Line Loan as requested. If on any day any Line Loan is
outstanding with respect to which a proper and timely notice has not been
delivered to HSBC Bank in accordance with the terms of this Agreement specifying
the basis for determining the rate of interest, then for that day and thereafter
until notice has been given with respect to such Line Loan, such Line Loan shall
be deemed to be a Prime Rate Loan and shall bear interest accordingly.
          HSBC Bank shall not incur any liability to the Company for acting upon
any notice referred to above by telephone which HSBC Bank believes in good faith
to have been given by a duly authorized officer or other person authorized to
borrow on behalf of the Company or for otherwise acting in good faith under this
subsection 2.1(b).



--------------------------------------------------------------------------------



 



-10-

          (c) The Line of Credit Note. The Line Loans made hereunder shall be
evidenced by a note of the Company in the form of Exhibit A annexed hereto and
made a part hereof, with all blanks appropriately completed, and any and all
renewals, replacements, substitutions and extensions thereof (“Line of Credit
Note”). The Line of Credit Note shall be payable as provided therein to HSBC
Bank.
          The Line of Credit Note shall be inscribed by HSBC Bank as holder of
the Line of Credit Note on the reverse side thereof with the amount, the date of
making, continuation or conversion of each Loan, each payment of principal, each
Loan’s character as a LIBOR Loan, or Prime Rate Loan and the dates on which each
LIBOR Interest Period shall begin and end, and the outstanding aggregate
principal balance of the Line Loans. Any such inscription shall constitute prima
facie evidence of the accuracy of the information so inscribed; provided,
however, the failure of HSBC Bank to make any such inscription shall not affect
the Company’s obligations under the Line of Credit Note or this Agreement.
     2.2 Letters of Credit, Existing Letters of Credit and IRB Letters of
Credit.
          (a) Letters of Credit. Within the Line Limit and the Letter of Credit
Sublimit, upon application of the Company and review and approval thereof by
HSBC Bank, HSBC Bank may from time to time during the period commencing on the
date of this Agreement, until the Maturity Date, issue or continue Letters of
Credit for the account of the Company in an aggregate face amount for all
Letters of Credit outstanding at any one time not to exceed the Letter of Credit
Sublimit; provided, however, HSBC Bank will not issue any Letter of Credit if,
after giving effect thereto, the issuance of any such Letter of Credit would
cause the Letter of Credit Sublimit to be exceeded.
          Each Letter of Credit shall (i) provide for the payment of drafts in
United States dollars, presented for honor thereunder by the beneficiary in
accordance with the terms thereof, at sight when accompanied by the documents
described therein, (ii) have an expiration date which is no later than the
earlier of (y) one (1) year from the date of issuance, or (z) the Maturity Date,
and (iii) otherwise be in form, content and substance satisfactory to HSBC Bank
as the issuer of the Letter of Credit.
          (b) Application by the Company for Issuance of the Letters of Credit.
The Company shall request HSBC Bank in writing to issue a Letter of Credit by
delivering to HSBC Bank on or before the date two (2) Business Days prior to the
proposed date of issuance, a Letter of Credit application in form and content
satisfactory to HSBC Bank completed to the satisfaction of HSBC Bank and such
other certificates, documents and other papers and information as HSBC Bank may
reasonably request.
          (c) Letter of Credit Fees. The Company agrees to pay HSBC Bank upon
the application by the Company for, and the issuance by HSBC Bank of, any Letter
of Credit, as provided for herein, a letter of credit fee: (i) in the case of
standby Letters of Credit, a per annum fee based on the applicable level of the
Pricing Grid and equal to the Applicable Interest Margin for the LIBOR Rate
Option for such level on the amount of such Letter of Credit, and (ii) in the
case of commercial Letters of Credit based on HSBC Bank’s then standard fees for



--------------------------------------------------------------------------------



 



-11-

commercial letters of credit. Such letter of credit fees shall be payable
semi-annually in arrears on each June 1 and December 1 while such Letter of
Credit is outstanding, and shall be calculated on the basis of a 360-day year
and actual days elapsed. In addition, the Company agrees to pay to HSBC Bank,
upon the application for a Letter of Credit, HSBC Bank’s customary processing
fee for the issuance of any letter of credit, and to pay on demand therefor,
after the occurrence of any amendment or drawing, HSBC Bank’s then applicable
standard amendment and drawing fees.
          (d) Obligation to Reimburse. HSBC Bank will notify the Company by
telephone promptly upon the occurrence of the presentation for payment of any
draft drawn pursuant to a Letter of Credit and of the date HSBC Bank intends to
pay such draft (“Payment Date”) if that is the case, and will endeavor to give
such notification two (2) days prior to the Payment Date. With respect to any
draft paid pursuant to a Letter of Credit, the Company hereby agrees to pay to
HSBC Bank the amount of such draft on the date of payment by depositing with
HSBC Bank prior to 10:00 a.m. (Buffalo, New York time) immediately available
funds in the amount of such draft. The failure of the Company to so deposit
shall be deemed a request for a Line Loan in an aggregate amount equal to the
amount paid.
          (e) Unconditional Obligations. In order to induce HSBC Bank to issue
Letters of Credit, the Company agrees that HSBC Bank shall not be responsible or
liable for, and the Company’s unconditional obligation to reimburse HSBC Bank
for amounts paid on account of drawings honored under Letters of Credit shall
not be affected by (a) the validity, sufficiency or genuineness of any document
or instrument presented to HSBC Bank in connection with a Letter of Credit, even
if such document or instrument should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged, or (b) any action taken or omitted
by HSBC Bank in good faith and without gross negligence or willful misconduct in
connection with making or not making payment under a Letter of Credit provided
HSBC Bank gives any notice required to be given to the Company by any such
Letter of Credit.
          (f) Existing Letter of Credit. The Existing Letter of Credit will
remain in effect. The per annum fee applicable thereto will be payable quarterly
in arrears, on each February 25, May 25, August 25 and November 25 while such
Letter of Credit is outstanding, and will be determined on the date of this
Agreement based on the then applicable level of the Pricing Grid and equal to
the Applicable Interest Margin for the LIBOR Option for such level and
calculated on the basis of a 360-day year and actual days elapsed. The Existing
Letter of Credit shall also be subject to HSBC Bank’s normal and customary
amendment and drawing fees upon the occurrence of such events. Except as
modified herein, the applicable reimbursement agreement for the Existing Letter
of Credit shall remain in full force and effect and shall continue to govern the
Existing Letter of Credit.
          (g) IRB Letters of Credit. The stand-by letter of credit fees
applicable to the IRB Letters of Credit shall continue to be .75% per annum on
the face amount of such IRB Letters of Credit with such fees calculated on the
basis of a 360-day year and actual days elapsed. The fee applicable to the ECIDA
Letter of Credit shall be payable every six months in arrears on each June 1 and
December 1 while such Letter of Credit is outstanding. The fee applicable to the
New Hampshire Letter of Credit shall be payable every six months in arrears, on
each June 30 and December 31 while such Letter of Credit is outstanding. The



--------------------------------------------------------------------------------



 



-12-

applicable reimbursement agreements for the IRB Letters of Credit shall remain
in full force and effect and shall continue to govern the IRB Letters of Credit.
     2.3 Interest. The Line of Credit Note shall bear interest payable in
arrears until the Maturity Date on the balance of principal thereof from time to
time unpaid (i) monthly on the first day of each month for Prime Rate Loans, and
(ii) for LIBOR Loans, interest shall be payable on the earlier of (y) the end of
each LIBOR Interest Period, or (z) monthly on the first day of each month.
          (a) Interest Rate Options. Subject to Section 2.3(e) hereof, the Loans
made under this Agreement on or after the date hereof shall bear interest on the
unpaid principal amount thereof at a per annum rate of interest determined from
the Pricing Grid, and as selected by the Company in accordance with the terms of
this Agreement.
          If on any day a Loan is outstanding with respect to which a proper and
timely notice has not been delivered to HSBC Bank in accordance with the terms
of this Agreement specifying the basis for determining the rate of interest,
then for that day the Loan shall be deemed to be a Prime Rate Loan and shall
bear interest accordingly.
          (b) Pricing Grid. The applicable initial rates of interest to be
charged for each Prime Rate Loan or LIBOR Loan made hereunder shall be initially
established as of the date of this Agreement and are listed on the grid set
forth below (“Pricing Grid”). The initial pricing shall be subject to adjustment
hereafter during the term of this Agreement based on any change in the Company’s
Leverage Ratio for the most recently completed fiscal quarter of the Company
(“Pricing Event”). The Pricing Grid reflects the changed Rate Options which will
replace the initial pricing based on a Pricing Event as follows:
PRICING GRID
          (a) Initial Pricing
   Prime Rate Option — Prime Rate plus an increment of 0%.
   LIBOR Rate Option — LIBOR Rate plus an increment of 1.20%.
          (b) After a Pricing Event

                      Applicable Interest Margin Leverage Ratio   Libor Rate
Option   Prime Rate Option
Level I
  <1.0   Plus .875%   Minus 1/4%
Level II
  ³ 1.0 but < 1.5   Plus 1.20%   Plus 0%
Level III
  ³ 1.5 but < 2.0   Plus 1.50%   Plus 0%
Level IV
  ³ 2.0   Plus 1.75%   Plus 0%



--------------------------------------------------------------------------------



 



-13-

          Each change in the Applicable Interest Margin resulting from a change
in the Leverage Ratio shall be effective as to any advances or loans then
outstanding or thereafter made during the period commencing on and including the
date three (3) Business Days after delivery to HSBC Bank of the Company’s
financial statements or a Compliance Certificate indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Applicable Interest Margin shall be deemed to be in
Level IV: (i) at any time an Event of Default exists; (ii) while a reimbursement
obligation with respect to the Letters of Credit, the Existing Letter of Credit
or the IRB Letters of Credit has not been timely met; or (iii) if the Company
fails to make timely delivery of any financial statements or Compliance
Certificates required under this Agreement during the period commencing on the
expiration date of the time for delivery thereof and ending on the date three
(3) Business Days after such documents are delivered.
          (c) Continuation or Conversion. Subject to the provisions of
Sections 2.3(d), 2.7 and 2.8 hereof, the Company shall have the option to
continue or to convert all or any part of the outstanding Loans from one
permitted Rate Option to another permitted Rate Option for such Loans; provided,
however, LIBOR Loans may only be converted on the expiration date of the
applicable LIBOR Interest Period; and provided further, Prime Rate Loans may
only be converted into LIBOR Loans in amounts equal to at least $100,000 and in
whole multiples of $100,000.
          (d) Notice of Rate Option Selected. After the date of this Agreement,
the Company shall notify HSBC Bank (which notice may be given by telephone or by
delivery of an executed Request Certificate in the form of Exhibit C) not later
than 2:00 p.m. (Buffalo, New York time) on the Business Day of the proposed
borrowing date or the conversion date in the case of a conversion to a Prime
Rate Loan, or on the LIBOR Interest Determination Date immediately preceding the
proposed borrowing, conversion or continuation date in the case of a conversion
to a LIBOR Loan or the continuation of a LIBOR Loan. The Company shall specify
(i) the proposed borrowing/conversion/continuation date (which shall be a
Business Day), (ii) the amount of the Loans to be converted or continued (which
shall equal at least $100,000 and shall be in whole multiples of $100,000 for
Prime Rate loans and which shall equal at least $100,000 and shall be in whole
multiples of $100,000 for LIBOR Loans), (iii) whether the proposed borrowing,
conversion or continuation shall be a LIBOR Loan or a Prime Rate Loan, and
(iv) in the case of the borrowing of, conversion to, or continuation of, a LIBOR
Loan the requested LIBOR Interest Period. If as of the Business Day prior to the
date of this Agreement with respect to the initial Rate Option or as of the last
day of any LIBOR Interest Period after the date hereof, notice has not been
given to HSBC Bank in accordance with this Section 2.3(d) with respect to any
outstanding LIBOR Loans, then for that day and thereafter until notice has been
given with respect to such Loan, such Loan shall bear interest payable monthly
in arrears based on the Prime Rate.
          HSBC Bank shall not incur any liability to the Company in acting upon
telephonic notice which HSBC Bank believes in good faith to have been given by a
duly authorized officer or other person authorized to act on behalf of the
Company.



--------------------------------------------------------------------------------



 



-14-
          Except as provided in Sections 2.7 and 2.8 of this Agreement, notice
by the Company for conversion to, or continuation of, LIBOR Loans shall be
irrevocable on and after the related LIBOR Interest Determination Date until the
expiration of the applicable LIBOR Interest Period, and the Company shall be
bound to convert or continue in accordance therewith.
          (e) Computation of Interest. Interest on the Note shall be calculated
on the basis of a 360-day year and actual days elapsed. In computing interest on
any Loan, the date of the making of the Loan (which shall, for purposes of this
Section 2.3(e) only, be deemed to include the date of conversion to a Prime Rate
Loan) or the first day of a LIBOR Interest Period shall be included and the date
of payment (which shall, for the purposes of this Section 2.3(e) only, be deemed
to include the date of conversion of a LIBOR Loan) or the expiration date of a
LIBOR Interest Period shall be excluded; provided, that if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
          (f) Default Interest. After maturity, whether by acceleration or
otherwise, and after the occurrence and during the continuation of any Event of
Default, the Applicable Interest Margin on the Note shall be two percent (2%) in
excess of the otherwise applicable margin on the Pricing Grid in effect from
time to time until the Note is paid in full.
     2.4 Use of Proceeds. The Company covenants that it will use the proceeds of
the Line Loans advanced under this Agreement to repay existing indebtedness
owing by the Company to HSBC Bank USA, and then for working capital purposes.
     2.5 Prepayment. The Company shall have the right to prepay at any time
without premium all or any portion of any Prime Rate Loan, together with
interest on the principal so prepaid to the date of such prepayment; provided,
however that (i) any partial prepayment of principal shall be in the amount of
$100,000 or a whole multiple thereof and shall be applied to the Line of Credit.
The Company shall have the right to prepay at any time all or any portion of any
LIBOR Loan, together with interest on the principal so prepaid to the date of
such prepayment; provided, however, that (i) any partial prepayment of principal
shall be in the amount of at least $100,000 and in whole multiples of $100,000
and shall be applied to the Line of Credit, and (ii) the Company shall pay to
HSBC Bank on demand such amount or amounts as HSBC Bank determines in good faith
is necessary to compensate HSBC Bank for any loss, cost, damage and expense
sustained or incurred by HSBC Bank with respect to such prepayment, provided
HSBC Bank provides the Company with a written statement setting forth the basis
of computation of such amount.
     2.6 Payments. All payments by the Company under this Agreement of interest,
principal, fees and other expenses shall be made in immediately available funds
not later than 12:00 Noon on the due date at the One HSBC Center office of HSBC
Bank or such other office as designated by HSBC Bank, unless such amount is paid
by HSBC Bank’s debiting a deposit account of the Company.



--------------------------------------------------------------------------------



 



-15-

     2.7 Special Provisions Governing LIBOR Loans -Increased Costs.
          (a) In the event that on any LIBOR Interest Determination Date, HSBC
Bank shall have determined (which determination shall be final, conclusive and
binding) that:
               (1) by reason of conditions in the London Interbank Eurodollar
Market or of conditions affecting the position of HSBC Bank in such market
occurring after the date hereof, adequate fair means do not exist for
establishing the LIBOR Rate, or
               (2) by reason of (i) changes in any applicable law or
governmental rule, regulation, guideline or order (or any written interpretation
thereof and including any new law or governmental rule, regulation, guideline or
order but excluding any of the foregoing relating to taxes referred to in
Section 2.9) or (ii) other changed circumstances affecting HSBC Bank or the
London Interbank Eurodollar Market or the position of HSBC Bank in such market
(such as, but not limited to, official reserve requirements), the LIBOR Rate
does not represent the effective pricing to HSBC Bank for U.S. dollar deposits
of comparable amounts for the relevant period due to such increased costs; then,
and in either such event, HSBC Bank shall on such date (and in any event as soon
as possible after being notified of a new LIBOR Interest Period) give notice by
telephone, confirmed in writing, to the Company of such determination.
          (b) Thereafter, the Company shall pay to HSBC Bank upon written
request therefor, such additional amounts as HSBC Bank in its sole discretion,
shall reasonably determine to be required to compensate HSBC Bank for such
increased costs. A certificate setting forth the computation of such additional
amounts submitted to the Company by HSBC Bank shall, absent computational error,
and if prepared on a good faith reasonable basis, be final, conclusive and
binding upon all parties hereto.
          (c) In lieu of paying HSBC Bank such additional amounts as required by
this Section 2.7, the Company may exercise the following options:
               (1) To the extent that such determination by HSBC Bank relates
only to a LIBOR Loan then being requested by the Company pursuant to the terms
hereof, the Company may, on such LIBOR Interest Determination Date by giving
notice by telephone to HSBC Bank, withdraw such request;
               (2) The Company may, by giving notice by telephone to HSBC Bank
require HSBC Bank to make the LIBOR Loan then being requested in the form of a
Prime Rate Loan, or to convert its outstanding LIBOR Loan that is so affected
into a Prime Rate Loan at the end of the then current LIBOR Interest Period.
     2.8 Required Termination and Repayment of LIBOR Loans.



--------------------------------------------------------------------------------



 



-16-

          (a) In the event HSBC Bank shall have reasonably determined, at any
time (which determination shall be final, conclusive and binding but shall be
made only after consultation with the Company), that the making or continuation
of any or all of its LIBOR Loans:
               (1) has become unlawful by compliance by HSBC Bank in good faith
with any applicable law, governmental rule, regulation, guideline or order, or
               (2) would cause HSBC Bank severe hardship as a result of a
contingency occurring after the date of this Agreement which materially and
adversely affects the London Interbank Eurodollar Market (such as, but not
limited to disruptions resulting from political or economic events); then, and
in either such event, HSBC Bank shall on such date (and in any event as soon as
possible after making such determination) give telephonic notice to the Company,
confirmed in writing, of such determination, identifying which of the LIBOR
Loans was so affected.
          (b) The Company then shall, upon the termination of the then current
LIBOR Interest Period applicable to each LIBOR Loan so affected or, if earlier,
when required by law, repay each such affected LIBOR Loan, together with all
interest accrued thereon.
          (c) In lieu of the repayment to HSBC Bank required by Section 2.8(b),
the Company may exercise the following options:
               (1) If the determination by HSBC Bank relates only to a LIBOR
Loan then being requested by the Company pursuant to the terms hereof, the
Company may, on such date by giving notice by telephone to HSBC Bank, withdraw
such request;
               (2) The Company may, by giving notice by telephone to HSBC Bank,
require HSBC Bank to make the LIBOR Loan then being requested in the form of a
Prime Rate Loan or to convert its outstanding LIBOR Loan or Loans that are so
affected into a Prime Rate Loan at the end of the then current LIBOR Interest
Period applicable to each such LIBOR Loan (or at such earlier time as repayment
is otherwise required to be made pursuant to the terms of this Agreement). Such
notice shall pertain only to the LIBOR Loan outstanding or to be outstanding
during each such affected LIBOR Interest Period.
     2.9 Taxes. If any taxes or duties of any kind shall be payable, or ruled to
be payable, by or to any taxing authority of or in the United States, or any
other foreign country, or any political subdivision of any thereof, in respect
of any of the transactions contemplated by this Agreement (including, but not
limited to, execution, delivery, performance, enforcement, or payment of
principal or interest of or under the Line of Credit Note or this Agreement, or
the making of the LIBOR Loan), by reason of any now existing or hereafter
enacted statute, rule, regulation or other determination (excluding any taxes
imposed on or measured by the net income of HSBC Bank), the Company will:
               (1) pay on written request therefor all such taxes or duties,
including interest and penalty, if any,



--------------------------------------------------------------------------------



 



-17-

               (2) promptly furnish HSBC Bank with evidence of any such payment,
and
               (3) indemnify and hold HSBC Bank and any holder or holders of the
Line of Credit Note harmless and indemnified against any liability or
liabilities with respect to or in connection with any such taxes or the payment
thereof or resulting from any delay or omission to pay such taxes.
     2.10 Unused Commitment Fee. As consideration for HSBC Bank’s commitment to
lend the Credit, commencing April 1, 2007, the Company agrees to pay to HSBC
Bank quarterly in arrears, on the first day of each calendar quarter during the
term of this Agreement and on the date the Credit is paid in full, a fee
(“Commitment Fee”) on the average daily unused portion of the Line Limit for the
preceding quarter, or the period from the commencement of the then current
quarter in the event that the fee is being paid on the date the Credit is paid
in full, until the date the Credit is finally and irrevocably paid in full and
all commitments to lend hereunder are terminated. The Commitment Fee shall be
determined as of a date based on the then applicable level of the Pricing Grid.
Based on such levels, the Commitment Fee shall be one of the following
percentages:

         
Level I
    0.125 %
Level II
    0.20 %
Level III
    0.25 %
Level IV
    0.30 %

The Commitment Fee shall be computed based on a 360-day year.
     2.11 Late Charge. Upon written notice from HSBC Bank to the Company of the
failure to make any regularly scheduled payment of interest or principal on the
Line of Credit Note within ten (10) days of the due date thereof, the Company
promises to pay a late charge equal to five percent (5%) of the amount of any
such overdue amount of principal or interest.
     2.12 Charge to Account. On the date that any principal of or interest on
the Note or any fees or charges payable under this Agreement are due, the
Company authorizes HSBC Bank to debit account number 770-804683 of the Company
maintained with HSBC Bank on such due date in an amount equal to such unpaid
principal, interest, fees or charges, as applicable.
     2.13 Reduction of Line Limit. The Company may, on written notice to HSBC
Bank, state its desire to reduce the Line Limit to any amount which is not less
than the aggregate of the then outstanding principal amount of Line Loans and
the undrawn face amount of Letters of Credit. Three Business Days after receipt
of such reduction notice, the obligation of HSBC Bank to make Line Loans and
issue Letters of Credit hereunder shall be limited to the Line Limit as reduced
pursuant to such notice.
     Any reductions of the Line Limit shall be permanent and shall not be
reinstated at any future date and any partial reduction shall be in the amount
of $1,000,000 and shall be in increments of $1,000,000 above such amount.



--------------------------------------------------------------------------------



 



-18-

ARTICLE III. Conditions to the Extension of Credit
     3.1 Conditions to Extension of Credit. HSBC Bank’s agreement to extend the
Credit shall be effective only upon fulfillment of the following conditions at
the date of the execution of this Agreement:
          (a) Corporate Action. The Company shall have taken all necessary and
appropriate corporate action and the Board of Directors of the Company shall
have adopted resolutions authorizing the Credit, the execution and delivery of
this Agreement and the Note, and the taking of all action required of the
Company by this Agreement; and the Company shall have furnished to HSBC Bank
copies certified as of the date of the execution of this Agreement of such
corporate resolutions and such other corporate documents as HSBC Bank shall
reasonably request.
          (b) Corporate Documents. There shall have been furnished to HSBC Bank
(i) certificates of the Company’s good standing duly issued of recent date by
the Secretary of State of New York; (ii) certificates of each Subsidiary’s good
standing duly issued of recent date by an Official of the jurisdiction of its
incorporation; (iii) copies of the certificate of incorporation and all
amendments thereto and by-laws of the Company and each Subsidiary, certified by
their Secretaries as of the date of the execution of this Agreement; and
(iv) certificates of incumbency, dated the date of the execution of this
Agreement specifying the officers of the Company and each Subsidiary, together
with their specimen signatures.
          (c) Note. The Company shall have executed and delivered to HSBC Bank
the Line of Credit Note, appropriately completed, evidencing the Company’s
obligation to repay the Line Loans.
          (d) Insurance Certificates. The Company shall have caused to be
delivered to HSBC Bank insurance certificates, binders or policies evidencing
compliance with Section 5.5 of this Agreement.
          (e) Guarantor’s Action. Each Guarantor shall have taken all necessary
and appropriate corporate and shareholder action and shall have adopted
resolutions authorizing the execution and delivery of its Guaranty and any other
Loan Documents to which it is a party and the taking of all action required of
such Guarantor by this Agreement; and each Guarantor shall have furnished to
HSBC Bank copies certified as of the date of the execution of this Agreement of
such resolutions and such other company documents as HSBC Bank shall reasonably
request.
          (f) Guarantors’ Documents. There shall have been furnished to HSBC
Bank a general certificate from each Guarantor including: (i) certificates of
the Guarantor’s good standing duly issued of recent date by each jurisdiction
where the Guarantor is organized and qualified to do business; (ii) copies of
the certificates of incorporation and current by-laws of the Guarantor,
certified by its Secretary as of the date of the execution of this Agreement;
(iii) an incumbency certificate specifying the officers of the Guarantor,
together with their specimen signatures; and (iv) such other certifications and
exhibits as HSBC Bank may reasonably request.



--------------------------------------------------------------------------------



 



-19-

          (g) Company Security Agreement. Company (i) shall have executed and
delivered to HSBC Bank a security agreement (“Company Security Agreement”) in
form and content satisfactory to HSBC Bank granting to HSBC Bank, security
interests (“Security Interests”) in all of Company’s respective Inventory and
Accounts, whether now owned or hereafter acquired, wherever located, and any and
all proceeds thereof (“Company Collateral”), as continuing collateral security
for the payment of any and all Indebtedness and liabilities, whether now
existing or hereafter incurred, of the Company to HSBC Bank arising under this
Agreement and the Loan Documents; and (ii) hereby authorizes HSBC Bank to file
appropriate financing statements (“Company Financing Statements”) to perfect the
Security Interests, which Security Interests shall, at the time of the execution
of this Agreement, be superior to all other liens and security interests in such
property except as to liens and security interests approved by HSBC Bank.
          (h) Guaranties. Each of the Guarantors shall have executed and
delivered to HSBC Bank a guaranty agreement in form and content satisfactory to
HSBC Bank guarantying payment to HSBC Bank of any and all Indebtedness and
liabilities, whether now existing or hereafter incurred, of the Company to HSBC
Bank arising under this Agreement or the Loan Documents (each, a “Guaranty” and
collectively, the “Guaranties”).
          (i) Guarantor Security Agreements. Each Guarantor (i) shall have
executed and delivered to HSBC Bank a security agreement (together, the
“Guarantor Security Agreement”) in form and content satisfactory to HSBC Bank
granting to HSBC Bank, security interests (“Security Interests”) in all of
Guarantor’s respective Inventory and Accounts, whether now owned or hereafter
acquired, wherever located, and any and all proceeds thereof (collectively, the
“Guarantor Collateral”), as continuing collateral security for the payment of
any and all Indebtedness and liabilities, whether now existing or hereafter
incurred, of the Guarantor to HSBC Bank arising under its Guaranty and the Loan
Documents; and (ii) hereby authorizes HSBC Bank to file appropriate financing
statements (together, the “Guarantor Financing Statements”) to perfect the
Security Interests, which Security Interests shall, at the time of the execution
of this Agreement, be superior to all other liens and security interests in such
property except as to liens and security interests approved by HSBC Bank.
          (j) Other Matters. All matters incidental to the execution and
delivery of this Agreement and the Note, and all action required on the part of
the Company by this Agreement, shall be reasonably satisfactory to HSBC Bank and
its counsel.
     3.2 Conditions to Subsequent Extensions of Credit. Subsequent to the
satisfaction of the conditions set forth in Section 3.1, each request to HSBC
Bank for a Line Loan, or the conversion or continuation of any LIBOR Loan or
Prime Rate Loan, shall constitute confirmation by the Company of all the matters
set forth in the form of the Compliance Certificate as of the date of the
requested Loan (other than as set forth in paragraph 6 thereof), such
continuation or conversion, in the same manner as if a written Compliance
Certificate had been delivered even though no Compliance Certificate is required
by this Section 3.2. No Line Loans, LIBOR Loans, or Prime Rate Loans shall be
made if the Company is unable to make such a confirmation.



--------------------------------------------------------------------------------



 



-20-

ARTICLE IV. Representations and Warranties
     The Company makes the following representations and warranties, which shall
be deemed to be continuing representations and warranties so long as any
indebtedness of the Company to HSBC Bank, including indebtedness for fees and
expenses, shall remain unpaid:
     4.1 Good Standing and Authority. Each of the Company and each Subsidiary is
a corporation, duly organized, validly existing, and in good standing under the
laws of the state of its incorporation or other place of organization; has
powers and authority to transact the business in which it is engaged; is duly
licensed or qualified and in good standing in each jurisdiction in which the
conduct of such business requires such licensing or such qualification except
where failure to qualify would not reasonably be expected to have a Material
Adverse Effect; and has all necessary power and authority to enter this
Agreement and to execute, deliver and perform this Agreement, the Note and any
other document executed in connection with this Agreement, all of which have
been duly authorized by all proper and necessary corporate and shareholder
action.
     4.2 Valid and Binding Obligation. This Agreement, the Note and any other
document executed in connection herewith have been duly executed and delivered
by the Company and constitute the legal, valid and binding obligations of the
Company and each Guarantor, as the case may be, enforceable against the Company
or such Guarantor, as the case may be, in accordance with their respective
terms.
     4.3 Good Title. Each of the Company and each Subsidiary has good and
marketable title to all of its assets, none of which is subject to any mortgage,
indenture, pledge, lien, conditional sale contract, security interest,
encumbrance, claim, trust or charge except Permitted Encumbrances or in favor of
HSBC Bank or HSBC Bank Canada.
     4.4 No Pending Litigation. There are not any actions, suits, proceedings
(whether or not purportedly on behalf of the Company or any Subsidiary) or
investigations pending or, to the knowledge of the Company, threatened against
the Company or any Subsidiary or any basis therefore which reasonably could be
expected to have a Material Adverse Effect, or which question the validity of
this Agreement, the Note or other documents required by this Agreement, or any
action taken or to be taken pursuant to any of the foregoing.
     4.5 No Consent or Filing. No consent, license, approval or authorization
of, or registration, declaration or filing with, any court, governmental body or
authority or other Person is required on the part of the Company or any
Subsidiary in connection with the valid execution, delivery or performance of
this Agreement, the Note or other documents required by this Agreement or in
connection with any of the transactions contemplated thereby.
     4.6 No Violations. Neither the Company nor any Subsidiary is in violation
of any term of its certificate of incorporation or by-laws, or of any mortgage,
borrowing agreement or other instrument or agreement pertaining to Indebtedness
for borrowed money which might reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary is in violation of any
term of any other indenture, instrument, or agreement to which it is a party or
by which it may be bound, resulting, or which might reasonably be expected to



--------------------------------------------------------------------------------



 



-21-

result, in a Material Adverse Effect. Neither the Company nor any Subsidiary is
in violation of any order, writ, judgment, injunction or decree of any court of
competent jurisdiction or of any statute, rule or regulation of any competent
governmental authority which might reasonably be expected to result in a
Material Adverse Effect. The execution and delivery of this Agreement, the Note
and other documents required by this Agreement and the performance of all of the
same is and will be in compliance with the foregoing and will not result in any
violation or result in the creation of any mortgage, lien, security interest,
charge or encumbrance upon any properties or assets except in favor of HSBC
Bank. There exists no fact or circumstance not disclosed in this Agreement, in
the documents furnished in connection herewith, the Company’s filings under the
Securities Exchange Act of 1934, or in the financial projections furnished to
HSBC Bank which has, or could reasonably be expected to have, a Material Adverse
Effect, except those facts and circumstances which generally affect all Persons
engaged in the Company’s lines of business.
     4.7 Financial Statements. The Company has furnished to HSBC Bank audited
Consolidated financial statements showing the Company’s and all Subsidiaries’
financial condition as of December 31, 2005 and the results of operations and
their cash flows for the fiscal year then ended prepared by Ernst & Young LLP,
which statements fairly present their Consolidated financial position and the
results of their operations as of the date and for the period referred to and
have been prepared in accordance with GAAP consistently applied throughout the
interval involved. Since the date of such financial statements to the date of
execution hereof, there have not been any materially adverse changes in the
Consolidated financial condition of the Company and the Subsidiaries from that
disclosed in such financial statements. None of the property or assets shown in
the Consolidated financial statements delivered to HSBC Bank has been materially
adversely affected as the result of any fire, explosion, accident, flood,
drought, storm, earthquake, condemnation, requisition, statutory or regulatory
change, act of God, or act of public enemy or other casualty, whether or not
insured.
     4.8 Tax Returns. The Company has duly filed all federal and other tax
returns required to be filed for itself and all Subsidiaries except where an
extension has been obtained and has duly paid all taxes required by such returns
through its fiscal year ending December 31, 2005. Federal income tax liability
of the Company and the Subsidiaries has been reviewed by the United States
Internal Revenue Service through its fiscal year ending December 31, 2003, and
the Company has not received any assessments by the Internal Revenue Service or
other taxing authority for additional unpaid taxes.
     4.9 Federal Regulations. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
or arranging for the extension of credit for the purpose of purchasing or
carrying “margin stock” (as defined in Regulation U issued by the Board of
Governors of the Federal Reserve System). Neither the Company nor any Subsidiary
owns nor intends to carry or purchase any such “margin stock”, and the Company
will not use the proceeds of any Line Loan or Letters of Credit to purchase or
carry (or refinance any borrowing the proceeds of which were used to purchase or
carry) any such “margin stock”. Neither the Company nor any Subsidiary is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or a “holding company,” or a “subsidiary company” of a “holding
company” or of a “subsidiary



--------------------------------------------------------------------------------



 



-22-

company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
     4.10 ERISA Matters. No Plan has been terminated or partially terminated or
is insolvent or in reorganization, nor have any proceedings been instituted to
terminate or reorganize any Plan; neither the Company nor any Subsidiary has
withdrawn from any Plan in a complete or partial withdrawal, nor has a condition
occurred which if continued would result in a complete or partial withdrawal;
neither the Company nor any Subsidiary has incurred any withdrawal liability,
including contingent withdrawal liability, to any Plan pursuant to Title IV of
ERISA; neither the Company nor any Subsidiary has incurred any liability to the
Pension Benefit Guaranty Corporation other than for required insurance premiums
which have been paid when due; no Reportable Event, except for the merger of the
Plans referred to above, has occurred; and no Plan or other “employee pension
benefit plan” as defined in Section 3(2) of ERISA to which the Company or any
Subsidiary is a party has an “accumulated funding deficiency” (whether or not
waived) as defined in Section 302 of ERISA or in Section 412 of the Code. Each
Plan and each other “employee benefit plan” as defined in Section 3(3) of ERISA
to which the Company or any Subsidiary is a party is in substantial compliance
with ERISA, and no such plan, nor any administrator, trustee or fiduciary
thereof, to the best knowledge of the Company, has engaged in a prohibited
transaction described in Section 406 of ERISA or in Section 4975 of the Code.
     4.11 Subsidiaries; Affiliates. The Company has no (a) Subsidiaries except
(i) as listed on Schedule 3 to this Agreement or (b) Affiliates, other than its
Subsidiaries, Kevin Keane and Betty Ann Keane.
     4.12 Compliance. The present and anticipated conduct of the business and
operations of the Company and each Subsidiary and the present and anticipated
ownership and use of each asset of the Company and each Subsidiary are in
compliance in each material respect with each applicable statute, regulation and
other law (including, but not limited to, the Environmental Protection Act, the
Occupational Health and Safety Act, the Comprehensive Environmental Response,
Compensation and Liability Act and the Resource Conservation and Recovery Act),
except where noncompliance would not result in a Material Adverse Effect. Each
authorization, approval, permit, consent, franchise and license from, each
registration and filing with, each declaration, report and notice to, and each
other act by or relating to, any Person necessary for the present or anticipated
conduct of the business or operations of the Company and each Subsidiary or for
the present or anticipated ownership or use of any material asset of the Company
and each Subsidiary has been duly obtained, made, given or done, and is in full
force and effect, except where failure to so obtain, make, give or do would not
have a Material Adverse Effect.
     4.13 Fiscal Year. The fiscal year of the Company is the year ending
December 31.
     4.14 Default. There does not exist any Potential Default or Event of
Default.
     4.15 Indebtedness for Borrowed Money. The Company and its Subsidiaries have
no Indebtedness arising from the borrowing of any money, except for Indebtedness
(a) to HSBC Bank, (b) outstanding on the date of this Agreement pursuant to any
lease, loan or credit



--------------------------------------------------------------------------------



 



-23-

facility fully and accurately described in Schedule 2 to this Agreement,
(c) incurred with the prior written consent of HSBC Bank, and (d) owing to the
Company or a Subsidiary.
     4.16 Securities. Each outstanding share of stock, debenture, bond, note and
other security of the Company has been validly issued in full compliance with
each statute, regulation and other law, and, if a share of stock, is fully paid
and nonassessable.
     4.17 Environmental Matters.
          (a) No above ground or underground storage tanks containing Hazardous
Substances are or have been located on any property owned, leased or operated by
the Company or any Subsidiary, except for storage tanks containing diesel fuel,
gasoline or waste oil, which tanks are in material compliance with all
applicable laws, rules and regulations.
          (b) No property owned, leased or operated by the Company or any
Subsidiary is or has been used for the storage or Disposal of any Hazardous
Substance, except in the ordinary course of its business in material compliance
with applicable Environmental Laws, or for the treatment of Hazardous
Substances.
          (c) No unpermitted Release of a Hazardous Substance has occurred or is
threatened on, at, from or near any property owned, leased or operated by the
Company or any Subsidiary, except where such unpermitted Release does not have,
and could not reasonably be expected to have, a Material Adverse Effect.
          (d) Neither the Company nor any Subsidiary is subject to any existing,
pending or threatened suit, claim, notice of material violation or request for
information under any Environmental Law.
          (e) The Company and each Subsidiary are in compliance with all
Environmental Laws, except where noncompliance does not have, and could not be
reasonably expected to have, a Material Adverse Effect.
          (f) All Environmental Permits have been obtained and are in full force
and effect, except where the failure to obtain such Environmental Permit is not
likely to have a Material Adverse Effect.
          (g) There are no agreements, consent orders, decrees, judgment,
license or permit conditions or other orders or directives of any federal, state
or local court, governmental agency or authority relating to the past, present
or future ownership, use, operation, sale, transfer or conveyance of any
property owned, leased or operated by the Company or any Subsidiary which
required any change in condition or any work, repairs, construction,
containment, clean up, investigation, study, removal or other remedial action or
capital expenditures.



--------------------------------------------------------------------------------



 



-24-

     4.18 Anti-Terrorism Laws.
          (a) General. Neither the Company, any Guarantor, nor any of their
Subsidiaries or Affiliates, is in violation of any Anti-Terrorism Law or engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
          (b) Executive Order No. 13224. Neither the Company, any Guarantor nor
any of their Subsidiaries or Affiliates or their respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder, is any of the following (each a “Blocked Person”):
               (1) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
               (2) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
               (3) a Person or entity with which any bank is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
               (4) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224;
               (5) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or
               (6) a Person or entity who is affiliated or associated with a
Person or entity listed above.
               Neither the Company, any Guarantor nor any other Subsidiary or
Affiliate of the Company or, to the knowledge of the Company, any of its agents
acting in any capacity in connection with the Loans or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contributions of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.
ARTICLE V. Affirmative Covenants
     During the term of this Agreement, and so long thereafter as any
indebtedness of the Company to HSBC Bank under this Agreement or in connection
with any letter of credit, including any indebtedness for fees and expenses,
shall remain unpaid, the Company will:



--------------------------------------------------------------------------------



 



-25-

     5.1 Payments. Duly and punctually pay the principal of and interest on all
Indebtedness and all fees incurred by it pursuant to this Agreement in the
manner set forth in this Agreement.
     5.2 Future Financial Statements. Furnish to HSBC Bank (a) within forty-five
(45) days after the end of each quarter of each of its fiscal years, unaudited
financial statements of the Company and its Subsidiaries, which statements shall
consist of Consolidated and summary consolidating balance sheets as of the end
of such quarter, and related statements of income, covering the period from the
end of the Company’s immediately preceding fiscal year to the end of such
quarter certified to be correct by the President or chief fiscal officer of the
Company, who shall also furnish to HSBC Bank a Compliance Certificate;
(b) within ninety (90) days after the end of each of its fiscal years, audited
Consolidated financial statements of the Company and its Subsidiaries, which
shall consist of a Consolidated and consolidating balance sheet as of the end of
such year and the related statements of income, retained earnings and cash flows
covering such fiscal year, audited by and together with an opinion of, in the
case of such Consolidated financial statements, Ernst & Young LLP, or other
independent certified public accountants satisfactory to HSBC Bank, together
with a Compliance Certificate from the President or Vice President and Treasurer
of the Company; (c) within twenty-five (25) days after each month-end which is
not the end of a fiscal quarter of Company, monthly year-to-date consolidating
internally prepared financial statements of Company and its Subsidiaries;
(d) promptly, after their preparations copies of all such proxy statements,
financial statements and reports which the Company sends to its stockholders,
and copies of all regular, periodic and special reports, as well as all
registration statements, which the Company files with the Securities and
Exchange Commission; (e) promptly after the filing thereof with the Pension
Benefit Guaranty Corporation, a copy of each annual report filed with respect to
each Plan; (f) by the end of each of its fiscal years, a forecast of the
statements of income and cash flows as of and through the close of its following
fiscal year of the Company and the Subsidiaries; and (g) such additional
information, reports or statements (including, without limitation, a Compliance
Certificate) as HSBC Bank may from time to time reasonably request regarding the
financial and business affairs of the Company and the Subsidiaries.
     5.3 Notice. Promptly notify HSBC Bank in writing of (a) any pending or
future audits of the Company’s or any Subsidiary’s federal income tax return by
the Internal Revenue Service as soon as the Company has knowledge thereof, and
the results of each such audit after its completion; and (b) any default by the
Company or any Subsidiary in the performance of, or any modifications of, any of
the terms or conditions contained in this Agreement, any other agreement,
mortgage, indenture or instrument to which the Company or any Subsidiary is a
party or which is binding upon the Company or any Subsidiary and of any default
by the Company or any Subsidiary in the payment of any of its Indebtedness. The
Company shall not, however, be required to so notify HSBC Bank of potential or
actual defaults under, or of modifications of terms or provisions of, those
documents or agreements pertaining to its transactions in the ordinary course of
business which do not have a Material Adverse Effect or constitute a Potential
Default or an Event of Default.
     5.4 Taxes. Promptly pay and discharge all of its taxes, assessments and
other governmental charges (including any charged or assessed on the issuance of
the Note) prior to



--------------------------------------------------------------------------------



 



-26-

the date on which penalties are attached thereto, establish adequate reserves
for the payment of such taxes, assessments and governmental charges and make all
required withholding and other tax deposits; provided, however, that nothing
herein contained shall be interpreted to require the payment of any tax,
assessment or charge so long as its validity is being contested in good faith
and by appropriate proceedings diligently conducted.
     5.5 Insurance. (a) Keep, and cause each Subsidiary to keep, all its
property so insurable insured at all times with responsible insurance carriers
against fire, theft and other risks in coverage, form and amount consistent with
industry standards and reasonably satisfactory to HSBC Bank; (b) keep, and cause
each Subsidiary to keep, adequately insured at all times in reasonable amounts
with responsible insurance carriers against liability on account of damage to
persons or property and under all applicable worker’s compensation laws;
(c) promptly deliver to HSBC Bank certificates of insurance, with appropriate
endorsements designating HSBC Bank as a lender’s loss payee and additional
insured as requested by HSBC Bank; and (d) cause each such insurance policy to
contain a thirty (30) day notice of cancellation or material change in coverage
provision satisfactory to HSBC Bank.
     5.6 Litigation. Promptly notify HSBC Bank in writing as soon as the Company
has knowledge thereof, of the institution or filing of any litigation, action,
suit, claim, counterclaim, or administrative proceeding against, or
investigation of, the Company or any Subsidiary to which the Company or any
Subsidiary is a party by or before any regulatory body or governmental agency
(a) the outcome of which could reasonably be expected to have a Material Adverse
Effect or could reasonably be expected to materially and adversely affect the
Company’s ability to fulfill its obligations hereunder or which involves more
than $1,000,000 unless adequately covered by insurance, or (b) which questions
the validity of this Agreement, the Note or any action taken or to be taken
pursuant to any of the foregoing; and furnish or cause to be furnished to HSBC
Bank such information regarding the same as HSBC Bank may request.
     5.7 Judgments. Promptly notify HSBC Bank in writing as soon as the Company
has knowledge thereof, of any judgment, order or award of any court, agency or
other governmental agency or any arbitrator, (a) the outcome of which could
reasonably be expected to have a Material Adverse Effect or could reasonably be
expected to materially and adversely affect the Company’s ability to fulfill its
obligations hereunder or which involves more than $1,000,000 unless adequately
covered by insurance, or (b) renders invalid this Agreement, the Note or any
action taken or to be taken pursuant to any of the foregoing, and furnish or
cause to be furnished to HSBC Bank such information regarding the same as HSBC
Bank may request.
     5.8 Corporate Standing. Maintain, and cause each Subsidiary to maintain,
its corporate existence in good standing and remain or become duly licensed or
qualified and in good standing in each jurisdiction in which the conduct of its
business requires such qualification or licensing, except where the failure to
be so licensed or qualified and in good standing would not have a Material
Adverse Effect.
     5.9 Books and Records. Keep proper books and records in accordance with
generally accepted accounting principles consistently applied and notify HSBC
Bank promptly in writing of any proposed change in the location at which such
books and records are maintained.



--------------------------------------------------------------------------------



 



-27-

     5.10 Compliance with Law. Comply with all applicable laws and governmental
rules and regulations, except where the failure to so comply does not have, and
would not be reasonably expected to have, a Material Adverse Effect.
     5.11 Pension Reports. With respect to each Plan, the Company will furnish
the following to HSBC Bank as soon as possible and in any event within thirty
days after the Company knows or has reason to know of (a) the occurrence of any
Reportable Event with respect to such Plan or (b) the institution of proceedings
or the taking of any other action by the Pension Benefit Guaranty Corporation or
the Company or any Subsidiary to terminate, withdraw or partially withdraw from
any Plan and, with respect to a Multiemployer Plan, the reorganization (as
defined in Section 4241 of ERISA) or insolvency (as defined in Section 4245 of
ERISA) of such Plan, and in addition to such notice, deliver to HSBC Bank
whichever of the following may be applicable: (i) a certificate of the President
or chief fiscal officer of the Company setting forth details known to the
Company as to such Reportable Event, together with a copy of any notice thereof
that is required to be filed with Pension Benefit Guaranty Corporation, or
(ii) any notice delivered by Pension Benefit Guaranty Corporation evidencing its
intent to institute such proceedings or any notice to Pension Benefit Guaranty
Corporation that such Plan is to be terminated, as the case may be.
     5.12 Inspections. Upon request of HSBC Bank, permit any officer, employee,
accountant, attorney or other agent of HSBC Bank upon reasonable notice and
during regular business hours to (a) visit and inspect each of the premises of
the Company and each Subsidiary, (b) examine, audit, copy and make extracts from
each accounting record of the Company, and (c) discuss the business, operations,
assets, affairs and condition (financial or other) of the Company and each
Subsidiary with a responsible officer of the Company and with the independent
accountants of the Company.
     5.13 Environmental Compliance.
          (a) Comply with all Environmental Laws except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect.
          (b) Promptly notify HSBC Bank in the event of the Disposal of any
Hazardous Substance at any property owned, leased or operated by the Company or
any Subsidiary, or in the event of any Release, or threatened Release, of a
Hazardous Substance, on, at or from any such Property, except when such Disposal
or Release is in the ordinary course of the Company’s business and in compliance
with all applicable Environmental Laws or could not reasonably be expected to
have a Material Adverse Effect.
          (c) Deliver promptly to HSBC Bank (i) copies of any non-routine,
material documents received from the United States Environmental Protection
Agency or any state, county or municipal environmental or health agency
concerning the Company’s operations except documents of general applicability;
and (ii) copies of any documents submitted by the Company to the United States
Environmental Protection Agency or any state, county or municipal environmental
or health agency concerning its operations, except submissions in the ordinary
course of business.



--------------------------------------------------------------------------------



 



-28-
ARTICLE VI. Negative Covenants
     During the term of this Agreement and so long thereafter as any of the
indebtedness of the Company to HSBC Bank pursuant to this Agreement or in
connection with any letter of credit, including any indebtedness for fees and
expenses, shall remain unpaid, the Company and each Subsidiary, without the
prior written consent of HSBC Bank, will not:
     6.1 Borrowed Money. Create, incur, assume or suffer to exist any
Indebtedness except to HSBC Bank or HSBC Bank Canada as set forth on Schedule 2
attached hereto, and Indebtedness owed by a Subsidiary to the Company or to
another Subsidiary or by the Company to a Subsidiary, and Indebtedness not in
excess of $3,000,000 outstanding at any one time incurred for capital leases of
fixed assets or fixed asset purchases, and unsecured Indebtedness that is
subordinated to the Indebtedness of the Company to HSBC Bank under this
Agreement in a manner reasonably satisfactory to HSBC Bank.
     6.2 Encumbrances. Create, incur, assume or suffer to exist any mortgage,
lien, security interest, pledge or other encumbrance on any of its property or
assets, whether now owned or hereafter owned or acquired, except in favor of
HSBC Bank or a trustee for the benefit of HSBC Bank and except for (a) any lease
of any asset as a lessor in the ordinary course of its business and without
interference with the conduct of its business or operations, (b) any pledge or
deposit made by the Company or any Subsidiary in the ordinary course of its
business (i) in connection with any workers’ compensation, unemployment
insurance, social security or similar statute, regulation or other law or
(ii) to secure the payment of any indebtedness, liability or obligation in
connection with any letter of credit, bid, tender, trade or government contract,
lease, surety, appeal or performance bond or statute, regulation or other law,
or of any similar indebtedness, liability or obligation, not incurred in
connection with the borrowing of any money or in connection with the deferral of
the payment of the purchase price of any asset, (c) any attachment, levy or
similar lien with respect to the Company or any Subsidiary arising in connection
with any action or other legal proceeding so long as (i) the validity of the
claim or judgment secured thereby is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted,
(ii) adequate reserves have been appropriately established for such claim or
judgment, (iii) the execution or other enforcement of such attachment, levy or
similar lien is effectively stayed and (iv) neither such claim or judgment nor
such attachment, levy or similar lien has a Material Adverse Effect, (d) any
statutory lien in favor of the United States for any amount paid to the Company
or any Subsidiary as a progress payment pursuant to any government contract,
(e) any statutory lien securing the payment of any tax, assessment, fee, charge,
fine or penalty imposed by any government or political subdivision upon the
Company or any Subsidiary or upon any of its respective assets but not yet due
to be paid (excluding any lien arising under ERISA), (f) any statutory lien
securing the payment of any claim or demand of any materialman, mechanic,
carrier, warehouseman, garageman or landlord against the Company or any
Subsidiary, but not yet due to be paid, (g) any reservation, exception,
encroachment, easement, right-of-way, covenant, condition, restriction, lease or
similar title exception or encumbrance affecting title to any real property of
the Company or any Subsidiary but not interfering with the conduct of its
business or operations, (h) liens listed on Schedule 2 hereto and (i) liens on
assets securing Indebtedness permitted by Section 6.1 hereof.



--------------------------------------------------------------------------------



 



-29-

     6.3 Guaranties. Become a guarantor, surety or otherwise liable for the
debts or other obligations of any other Person whether by agreement to purchase
the indebtedness of any other Person or agreement for the furnishing of funds to
any other Person through the purchase of goods, supplies or services (or by way
of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging the indebtedness of any other Person or otherwise, except
(a) as an endorser of instruments for the payment of money deposited to its bank
account for collection in the ordinary course of business, (b) in favor of HSBC
Bank or HSBC Bank Canada, (c) guaranties of Indebtedness listed on Schedule 2,
and (d) guaranties by the Company granted in the ordinary course of business by
the Company in connection with ordinary course of business purchase or sale
obligations of Subsidiaries under contracts for the purchase or sale of goods.
     6.4 Sale of Assets. Convey, sell, transfer, lease, or sell and lease back
during the term of this Agreement more than five percent (5%) in the aggregate
of the property, assets or business of the Company and its Subsidiaries on a
consolidated basis to any other Person, except for sales of Inventory in the
ordinary course of business and sales of fixed assets no longer needed or in
use.
     6.5 Mergers. Merge or consolidate with or into any other firm or
corporation, unless the Company is the entity surviving after the merger or
consolidation, or enter into any joint venture or partnership with any other
Person.
     6.6 Disposal of Hazardous Substances. Suffer, cause or permit the Disposal
of Hazardous Substances at any property owned, leased or operated by the Company
or any Subsidiary, except in the ordinary course of the Company’s business in
accordance with applicable Environmental Laws.
     6.7 Investments and Advances. Make any investment in or advances to any
other person, firm, or corporation, except (a) advance payments or deposits
against purchases made in the ordinary course of the Company’s business;
(b) direct obligations of the United States of America; (c) any existing
investments in, or existing or future advances to, any Subsidiary or the
Company; or (d) investments which are classified as Cash or Cash Equivalents
under GAAP.
     6.8 Change Fiscal Year. Change the fiscal year of the Company.
     6.9 Minimum Debt Service Coverage Ratio. Permit as of the end of each
fiscal quarter, on a Rolling Four-Quarter Basis, the Company’s Debt Service
Coverage Ratio to be less than 2.50 to 1.0.
     6.10 Maximum Debt-to-Worth Ratio. Permit as of the end of each fiscal year
of the Company, the Consolidated Debt-to-Worth Ratio of the Company and its
Subsidiaries to exceed 2.75 to 1.0.
     6.11 Minimum Interest Coverage Ratio. Permit as of the end of each fiscal
quarter on a Rolling Four-Quarter Basis, the ratio of the Company’s EBITDA to
interest expense to be less than 4.00 to 1.00.



--------------------------------------------------------------------------------



 



-30-

     6.12 Minimum Current Ratio. Permit as of the end of each fiscal year of the
Company, the ratio of the Company’s Consolidated Current Assets to Consolidated
Current Liabilities to be less than 1.25 to 1.0.
     6.13 Maximum Capital Expenditures. Make or incur capital expenditures in
the Company’s fiscal year 2007 in excess of $10,000,000, and in fiscal years
2008 and thereafter in excess of $5,000,000 in any one year, in each case in the
aggregate for the Company and its Subsidiaries for such period.
     6.14 Maximum Leverage Ratio. Permit as of the end of each fiscal quarter,
the ratio of Total Funded Debt as of the end of such fiscal quarter to EBITDA to
exceed 2.50 to 1.0 on a Rolling Four-Quarter Basis.
ARTICLE VII. Default
     7.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default (individually, “Event of Default,”
or, collectively, “Events of Default”):
          (a) Nonpayment. Nonpayment within ten (10) days after the same becomes
due whether by acceleration or otherwise of (i) principal of, or interest on,
the Note; (ii) any charge, fee or premium provided for hereunder; or (iii) any
reimbursement obligation in connection with any Letter of Credit, the Existing
Letter of Credit or the IRB Letters of Credit.
          (b) Negative Covenants. Default in the observance of any of the
covenants or agreements of the Company contained in Article VI.
          (c) Other Covenants. Default in the observance of any of the covenants
or agreements of the Company contained in this Agreement, other than those
specified in Sections 5.1 and 7.1(b) hereof or in any other agreement with HSBC
Bank, which is not remedied within thirty (30) days after notice thereof by HSBC
Bank to the Company.
          (d) Voluntary Insolvency Proceedings. If the Company or any Subsidiary
(i) shall file a petition or request for liquidation, reorganization,
arrangement, adjudication as a bankrupt, relief as a debtor or other relief
under the bankruptcy, insolvency or similar laws of the United States of America
or any state or territory thereof or any foreign jurisdiction, now or hereafter
in effect; (ii) shall make a general assignment for the benefit of creditors;
(iii) shall consent to the appointment of a receiver or trustee for the Company
or any Subsidiary or any of the Company’s or any Subsidiary’s assets, including,
without limitation, the appointment of or taking possession by a “custodian” as
defined in the federal Bankruptcy Code; (iv) shall make any, or send notice of
any intended, bulk sale; or (v) shall execute a consent to any other type of
insolvency proceeding (under the federal Bankruptcy Code or otherwise) or any
formal or informal proceeding for the dissolution or liquidation of, or
settlement of claims against or winding up of affairs of, the Company or any
Subsidiary.
          (e) Involuntary Insolvency Proceedings. The appointment of a receiver,
trustee, custodian or officer performing similar functions for the Company or
any



--------------------------------------------------------------------------------



 



-31-

Subsidiary or any of the Company’s or any Subsidiary’s assets, including,
without limitation, the appointment of or taking possession by a “custodian” as
defined in the federal Bankruptcy Code; or the filing against the Company or any
Subsidiary of a request or petition for liquidation, reorganization,
arrangement, adjudication as a bankrupt or other relief under the bankruptcy,
insolvency or similar laws of the United States of America or any state or
territory thereof or any foreign jurisdiction, now or hereafter in effect; or
the institution against the Company or any Subsidiary of any other type of
insolvency proceeding (under the federal Bankruptcy Code or otherwise) or of any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of the Company or any Subsidiary, and
the failure to have such appointment vacated or such filing, petition or
proceeding dismissed within ninety (90) days after such appointment, filing or
institution.
          (f) Representations. If any certificate, statement, representation,
warranty or financial statement furnished by or on behalf of the Company or any
Subsidiary pursuant to or in connection with this Agreement or as an inducement
to HSBC Bank to enter into this Agreement or any other lending agreement with
the Company shall prove to have been false in any material respect at the time
as of which the facts therein set forth were represented, or to have omitted any
substantial contingent or unliquidated liability or claim against the Company or
any Subsidiary required to be stated therein, or if on the date of the execution
of this Agreement there shall have been any materially adverse change in any of
the facts disclosed by any such statement or certificate, which change shall not
have been disclosed by the Company to HSBC Bank at or prior to the time of such
execution.
          (g) Other Indebtedness and Agreements. The occurrence of a default by
the Company in the performance of any other agreement between the Company and
HSBC Bank including, without limitation, any Loan Document, the Company’s
obligations under the Limited Continuing Guaranty dated as of July 1, 1999
between the Company and HSBC Bank (“Limited Guaranty”), or nonpayment by the
Company or any Subsidiary of any other Indebtedness (other than as evidenced by
the Note) owing by the Company or any Subsidiary in an amount equal to or
exceeding $1,000,000 when due (or, if permitted by the terms of the applicable
document, within any applicable grace period), whether such Indebtedness shall
become due by scheduled maturity, by required prepayment, by acceleration, by
demand or otherwise, or failure to perform any term, covenant or agreement on
its part to be performed under any agreement or instrument (other than this
Agreement or the Limited Guaranty) evidencing or securing or relating to any
Indebtedness owing by the Company or any Subsidiary in an amount equal to or
exceeding $1,000,000 when required to be performed if the effect of such failure
is to accelerate or to permit the holder to accelerate the maturity of such
Indebtedness.
          (h) Judgments. If any judgment or judgments (other than any judgment
for which it is fully insured) against the Company or any Subsidiary in an
aggregate amount in excess of $1,000,000 remains unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of thirty (30) days after
entry thereof.



--------------------------------------------------------------------------------



 



-32-

          (i) Pension Default.
               (1) The Company or any of its Subsidiaries (or any officer or
director thereof) shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
               (2) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), shall exist with respect to any Plan,
               (3) with respect to any Multiemployer Plan, the Company or any
Commonly Controlled Entity fails to make a contribution required to be made
thereto, or withdraws therefrom, where in either event the liability of the
Company or such Commonly Controlled Entity is in excess of $100,000,
               (4) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan which is not a Multiemployer
Plan, which Reportable Event or institution of proceedings is, in the reasonable
opinion of HSBC Bank, likely to result in the termination of such Plan for
purposes of Title IV of ERISA and, in the case of a Reportable Event, the
continuance of such Reportable Event unremedied for ten (10) days after notice
of such Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA is
given or the continuance of such proceedings for ten (10) days after
commencement thereof, as the case may be,
               (5) any Plan shall terminate for purposes of Title IV of ERISA,
or
               (6) any other similar event or condition shall exist which,
together with all other events or conditions in clauses (1) through (5) above,
if any, would subject the Company or any of its Subsidiaries to any tax, penalty
or other liabilities under ERISA in the aggregate material in relation to the
business, operations, property or financial or other condition of the Company
and its Subsidiaries taken as a whole.
     7.2 Effects of an Event of Default.
          (a) Upon the happening of one or more Events of Default (except a
default with respect to the Company under either Section 7.1(d) or 7.1(e)
hereof), HSBC Bank may by notice to the Company require the principal of the
Note then outstanding to be immediately payable, together with all interest
thereon and fees and expenses accruing under this Agreement. Upon such
declaration, any obligations HSBC Bank may have to the Company hereunder shall
be immediately canceled and the Note shall become immediately due and payable
without presentation, demand or further notice of any kind to the Company.
          (b) Upon the happening of one or more Events of Default under
Section 7.1(d) or 7.1(e) hereof with respect to the Company, the Note shall
become immediately payable without presentation, demand or notice of any kind to
the Company.



--------------------------------------------------------------------------------



 



-33-

ARTICLE VIII. Indemnification — Costs and Expenses
     8.1 Indemnification. The Company agrees to indemnify, defend, and hold
harmless HSBC Bank from and against any and all liabilities, claims, damages,
penalties, expenditures, losses, or charges, including, but not limited to, all
costs of investigation, monitoring, legal representation, remedial response,
removal, restoration or permit acquisition, which may now or in the future be
undertaken, suffered, paid, awarded, assessed, or otherwise incurred by HSBC
Bank, or any other Person as a result of the presence of, Release of or
threatened Release of Hazardous Substances on, in, under or near the property
owned or operated by the Company or any Subsidiary. The liability of the Company
under the covenants of this Section is not limited by any exculpatory provisions
in this Agreement and shall survive repayment of the Note, or any transfer or
termination of this Agreement regardless of the means of such transfer or
termination, with respect to acts or omissions or a Release occurring before
such repayment, transfer or termination.
     8.2 Expenses. The Company shall reimburse HSBC Bank promptly for all of its
out-of-pocket expenses including, without limitation, reasonable counsel fees,
filing fees, appraisal fees and recording fees incurred in connection with this
Agreement and with any indebtedness subject hereto and for any taxes which HSBC
Bank may be required to pay in connection with the execution and delivery of
this Agreement and the Note. The Company shall further reimburse HSBC Bank
promptly for any reasonable expenses, including counsel fees and out-of-pocket
expenses, incident to the enforcement of any provision of this Agreement, the
Note or any other document executed in connection with this Agreement or in
connection with any Letter of Credit, the Existing Letter of Credit or the IRB
Letters of Credit. Without limiting the Company’s obligation to reimburse HSBC
Bank pursuant to this Section 8.2, the Company hereby irrevocably authorizes
HSBC Bank to make Line Loans to the Company and to use the proceeds thereof to
pay any amount owed by the Company under this Section 8.2 upon the failure of
the Company to make such payment, and HSBC Bank agrees to notify the Company of
the making of such Line Loans. Any such Line Loans shall be made (i) in the
minimum amount necessary and (ii) without regard to the requirements of this
Agreement with respect to notice or minimum amount.
ARTICLE IX. Miscellaneous
     9.1 Amendments and Waivers. No modification, rescission, waiver, release or
amendment of any provision of this Agreement shall be made except by a written
agreement subscribed by duly authorized officers of the Company and HSBC Bank.
     9.2 Delays and Omissions. No course of dealing and no delay or omission by
HSBC Bank in exercising any right or remedy hereunder or with respect to any
indebtedness of the Company to HSBC Bank shall operate as a waiver thereof or of
any other right or. remedy, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right or remedy. All rights and remedies of HSBC Bank hereunder are cumulative.



--------------------------------------------------------------------------------



 



-34-

     9.3 Participations and Assignments. The Company shall not assign or
otherwise transfer any of the rights of the Company pursuant to this Agreement
without the prior written consent of HSBC Bank, and any such assignment or other
transfer without such prior written consent shall be void. No consent by HSBC
Bank to any such assignment or other transfer shall release the Company from any
indebtedness, liability or obligation of the Company pursuant to this Agreement.
HSBC Bank shall have the right to assign or otherwise transfer, or to grant any
participation in, any indebtedness, liability or obligation of the Company to
HSBC Bank pursuant to this Agreement or any of the rights and remedies of HSBC
Bank pursuant to this Agreement provided any such assignee, transferee or
participant is a lender organized under the laws of the United States of America
or under the laws of a State in the United States of America, and assumes all or
a pro-rata portion, as appropriate, of the obligations of HSBC Bank hereunder
which are being transferred and the assignee/participant is a financial
institution, provided no Event of Default has occurred and is continuing,
acceptable to the Company (such consent not to be unreasonably withheld), with
combined capital and surplus in excess of $250,000,000.
     9.4 Successors and Assigns. The Company, Subsidiary and HSBC Bank as such
terms are used herein shall include the legal representatives, successors and
assigns of those parties.
     9.5 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, unless otherwise expressly
provided herein, and shall be deemed to have been given or made when delivered
by hand or by facsimile (with a copy by regular mail), three (3) Business Days
after being delivered to a courier for overnight delivery or five (5) Business
Days after being deposited in the first class United States mail, addressed as
follows, or to such other address as may be hereafter notified by the respective
parties hereto:

         
 
  To the Company:   Astronics Corporation
 
      130 Commerce Way
 
      East Aurora, New York 14052
 
      Attn: David C. Burney, Vice President-Finance and Treasurer
 
      Facsimile No. 716-805-1399 ext. 159
 
      Telephone No. 716-805-1286
 
       
 
  (With a copy
which shall not
itself constitute
notice to):   Hodgson Russ LLP
One M&T Plaza, Suite 2000
Buffalo, New York 14203
Attention: Victoria J. Saxon, Esq.
Facsimile No. 716-848-1755
Telephone No. 716-849-0349




--------------------------------------------------------------------------------



 



-35-

         
 
  To HSBC Bank:   HSBC Bank USA
 
      Commercial Banking Department
 
      One HSBC Center
 
      Buffalo, New York 14203
 
      Attn: Mark F. Zeis, Senior Vice President
 
      Facsimile No. 716-841-6782
 
      Telephone No. 716-841-2132
 
       
 
  (With a copy
which shall not
itself constitute
notice to):   Phillips Lytle LLP
3400 HSBC Center
Buffalo, New York 14203
Attention: Raymond H. Seitz, Esq.

 
      Facsimile No. 716-852-6100
 
      Telephone No. 716-847-7065

     9.6 Governing Law. This Agreement, the transactions described herein and
the obligations of the parties hereto shall be construed under, and governed by,
the internal laws of the State of New York without regard to principles of
conflicts of law.
     9.7 Counterparts. This Agreement may be executed in any number of
counterparts and by HSBC Bank and the Company on separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same Agreement.
     9.8 Titles. Titles to the sections of this Agreement are solely for the
convenience of the parties, and are not an aid in the interpretation of this
Agreement or any part thereof.
     9.9 Inconsistent Provisions. The terms of this Agreement and any related
agreements, instruments or other documents shall be cumulative except to the
extent that they are specifically inconsistent with each other, in which case
the terms of this Agreement shall prevail.
     9.10 JURY TRIAL WAIVER. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
TRIAL BY JURY WHICH IT MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR EQUITY,
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO.
     9.11 CONSENT TO JURISDICTION.THE COMPANY AND HSBC BANK AGREE THAT ANY
ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT MAY BE
COMMENCED IN THE SUPREME COURT OF NEW YORK IN ERIE COUNTY, OR IN THE DISTRICT
COURT OF THE UNITED STATES IN THE WESTERN DISTRICT OF NEW YORK, AND THE COMPANY
WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND COMPLAINT
COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY SERVED
AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR CERTIFIED MAIL
TO THE COMPANY, OR AS OTHERWISE PROVIDED BY THE LAWS OF THE STATE OF NEW YORK OR
THE UNITED STATES.



--------------------------------------------------------------------------------



 



-36-

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed by their duly authorized officers, all as of the ___ day of January,
2007.

          Company:  ASTRONICS CORPORATION
      By:   ______________________________________       David C. Burney       
Vice President-Finance and Treasurer      HSBC Bank:   HSBC BANK USA, NATIONAL
ASSOCIATION
      By:   ______________________________________       Mark F. Zeis       
Senior Vice President     



--------------------------------------------------------------------------------



 



EXHIBIT A
LINE OF CREDIT NOTE

  $20,000,000.00   Buffalo, New York
January 5, 2007

     FOR VALUE RECEIVED, the undersigned, ASTRONICS CORPORATION (“Company”),
unconditionally promises to pay on or before January 5, 2009 to the order of
HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC Bank”) at its One HSBC Center office,
Buffalo, New York 14203, or at the holder’s option, at such other place as may
be designated in writing by the holder, the principal sum equal to the lesser of
(a) TWENTY MILLION DOLLARS ($20,000,000.00) or (b) the aggregate unpaid
principal amount of all Line Loans made by HSBC Bank to the Company pursuant to
the Credit Agreement dated of even date herewith between the Company and HSBC
Bank, as the same may from time to time be amended, supplemented or otherwise
modified (“Credit Agreement”), together with interest at the rate and on the
terms as specified herein. All capitalized terms used in this Note and not
otherwise defined shall have the meanings set forth in the Credit Agreement.
     This Note shall bear interest on the balance of principal from time to time
unpaid from the date hereof until the Maturity Date at the rates and on the
dates determined in accordance with Section 2.3 of the Credit Agreement.
Interest shall be calculated on the basis of a 360-day year and actual days
elapsed which will result in a higher effective annual rate. Interest on Prime
Rate Loans shall be payable monthly in arrears commencing on February 1, 2007
and on the first day of each month thereafter. Interest on LIBOR Loans shall be
payable on the earlier of (i) the end of each LIBOR Interest Period, or (ii) the
first day of each month. Interest shall also be payable on the date this Note is
paid in full. After maturity, whether by acceleration or otherwise, this Note
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate of interest otherwise in effect from time to time; provided, however,
in no event shall the rate of interest on this Note exceed the maximum rate
authorized by applicable law. Payments of both principal and interest are to be
made in lawful money of the United States of America in immediately available
funds.
     HSBC Bank is authorized to inscribe on the schedule on the reverse side
hereof or any continuation thereof (“Schedule”) the amount, and the date of
making, continuation or conversion of each Line Loan, each payment of principal
with respect thereto, its character as a LIBOR Loan or Prime Rate Loan and the
dates on which each LIBOR Interest Period shall begin and end. Each entry on the
Schedule attached hereto (and any continuation thereof) shall be prima facie
evidence of the facts so set forth. No failure by HSBC Bank to make, and no
error by HSBC Bank in making, any inscription on the Schedule shall affect the
Company’s obligation to repay the full principal amount of the Line Loans made
by HSBC Bank to the Company or the Company’s obligation to pay interest thereon
at the agreed upon rate.

 



--------------------------------------------------------------------------------



 



-2-
     If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and Company will pay interest at the then applicable rate until
the date of actual receipt of such payment by the holder of this Note.
     No modification, rescission, waiver, release or amendment of any provision
of this Note shall be made except by a written agreement subscribed by duly
authorized officers of the Company and the holder hereof.
     The Company hereby waives diligence, presentment, protest and demand, and
also notice of protest, demand, dishonor and nonpayment of this Note.
     This Note is the Line of Credit Note referred to in the Credit Agreement,
to which reference is hereby made with respect to collateral, interest rate
options and periods, and rights of prepayment and applicable fees on the
occurrence of certain events.
     The Company agrees to pay on demand all out-of-pocket costs and expenses
incurred by the holder in preserving the holder’s rights, enforcing this Note or
in collecting the indebtedness evidenced hereby, including, without limitation,
if the holder retains counsel for any such purposes, reasonable attorneys’ fees
and expenses.
     This Note shall be construed under, and governed by, the internal laws of
the State of New York without regard to principles of conflict of laws.

            ASTRONICS CORPORATION
      By:           David C. Burney        Vice President-Finance and Treasurer 
 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE
LOANS AND PAYMENT OF PRINCIPAL

                                                      DATE LOAN                
                    MADE,     AMOUNT OF LOAN     LIBOR                     TYPE
OF   CONTINUED OR     MADE, CONTINUED OR     INTEREST     AMOUNT OF PRINCIPAL  
  AGGREGATE UNPAID     NOTATION MADE BY   LOAN   CONVERTED     CONVERTED    
PERIOD DATES     PAID OR PREPAID     PRINCIPAL BALANCE     AND DATE  
 
                                               

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE
          ASTRONICS CORPORATION (“Company”) hereby certifies to HSBC BANK USA,
NATIONAL ASSOCIATION (“HSBC Bank”) pursuant to the Credit Agreement between the
Company and HSBC Bank dated as of January 5, 2007 (“Agreement”), that:
     1. Capitalized terms not defined herein shall have the meanings set forth
in the Agreement.
     2. The Company has complied with all the terms, covenants and conditions to
be performed or observed by it contained in the Agreement.
     3. There exists no Potential Default or Event of Default on the date hereof
or, if applicable, after giving effect to the Line Loan, LIBOR Loan or Prime
Rate Loan made, continued or converted on the date hereof.
     4. The representations and warranties contained in the Agreement, or in any
certificate, document or financial or other statement furnished at any time
thereunder are true, correct and complete in all material respects with the same
effect as though such representations and warranties had been made on the date
hereof, except to the extent that any such representation and warranty relates
solely to an earlier date (in which case such representation and warranty shall
be true, correct and complete on and as of such earlier date).
     5. There is no unsatisfied reimbursement obligation of the Company in
connection with any Letter of Credit, the Existing Letter of Credit or the IRB
Letters of Credit.
     6. As of the date hereof and for the period ending date set forth below,
the computations, ratios and calculations set forth in this Certificate are true
and correct:
          Period Ending Date: ____________

         
 
  Minimum Debt Service Coverage Ratio    
 
       
 
  Company’s Debt Service Coverage Ratio   = _____:1.0
 
       
 
  Required: ≤ 2.50 to 1.0    
 
       
 
  Maximum Debt-to Worth Ratio    
 
       
 
  Consolidated Debt-to-Worth Ratio of the   = _____:1.0
 
  Company and its Subsidiaries    
 
       
 
  Required: ≥ 2.75 to 1.0    





--------------------------------------------------------------------------------



 



-2-

         
 
  Minimum Interest Coverage Ratio    
 
       
 
  Ratio of EBITDA to interest expense   = _____:1.0
 
       
 
  Required: ≤ 4.00 to 1.0    
 
       
 
  Minimum Current Ratio    
 
       
 
  Ratio of the Company’s Consolidated Current   = _____:1.0
 
  Assets to Consolidated Current Liabilities    
 
       
 
  Required: ≤ 1.25 to 1.0    
 
       
 
  Maximum Capital Expenditures    
 
       
 
  Capital expenditures in the in the aggregate for the   $                    
 
  Company and its Subsidiaries    
 
       
 
  Required: ≥ In Company’s fiscal year 2007:    
 
  $10,000,000; and in fiscal years 2008 and thereafter: $5,000,000 in any one
year    
 
       
 
  Maximum Leverage Ratio    
 
       
 
  Company’s Leverage Ratio   = _____:1.0
 
       
 
  Required: ≥ 2.50 to 1.0    

          WITNESS the signature of a duly authorized officer of the Company on
______, 20__.

            ASTRONICS CORPORATION
      By           Name:              Title:         



--------------------------------------------------------------------------------



 



EXHIBIT C
REQUEST CERTIFICATE
Line of Credit
     The undersigned hereby certifies to HSBC Bank USA, National Association
(“HSBC Bank”) in accordance with the terms of a Credit Agreement dated as of
January 5, 2007 from the undersigned to HSBC Bank;
     The undersigned requests or has requested by telephone or facsimile notice
a:
     (Check One)
[ ] new loan
[ ] conversion
[ ] continuation
of a
     (Check One)
[ ] LIBOR Loan
[ ] Prime Rate Loan
to a or as a
     (Check One)
[ ] LIBOR Loan
[ ] Prime Rate Loan
in the amount of $_________ for an Interest Period, if applicable, of
     (Check One)
[ ] one month.
[ ] three months.
[ ] six months.
The proposed conversion/continuation is to be made on _________, 20___ which is
a Business Day.



--------------------------------------------------------------------------------



 



-2-

     WITNESS the signature of the undersigned authorized signatory of the
Company this ___ day of _________, 20__.

            ASTRONICS CORPORATION
      By                          



--------------------------------------------------------------------------------



 



 

         

SCHEDULE 1
EMPLOYEE BENEFITS PLAN
Atro Companies’ Profit Sharing/401K Plan



--------------------------------------------------------------------------------



 



 

SCHEDULE 2
LIENS AND INDEBTEDNESS

                          Property/Equipment   Owner   Lien Held By   Type  
Balance   Due Date
 
                       
Lot 27, Centerra
Business Park
4 Lucent Drive
Lebanon, New Hampshire
  Luminescent Systems, Inc.   HSBCBank   Loan   $ 4,921,753     06/18
 
                       
130 Commerce Way
East Aurora, New York
  Luminescent Systems, Inc.   HSBC Bank   Loan   $ 4,044,253     12/19
 
                       
Unsecured Loan
  Astronics
Corporation   Empire State
Development Corporation       $ 72,213     3/1/11



--------------------------------------------------------------------------------



 



-2-

SCHEDULE 3
SUBSIDIARIES; AFFILIATES

      Company   Incorporated
 
   
Luminescent Systems, Inc.
  New York
Luminescent Systems Europe B.V.B.A.
  Belgium
Luminescent Systems of Canada Inc.
  Quebec, Canada
Astronics Advanced Electronic Systems Corp.
  Washington

